Citation Nr: 0823115	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-26 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service connection for depression.

2.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1966 to 
September 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
denied the veteran's claim for service connection for a 
mental disorder - namely, depression.  

In his August 2005 substantive appeal (VA Form 9), however, 
the veteran alleged he had depression and PTSD.  See Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008) and Ephraim v. Brown, 
82 F.3d 399, 402 (Fed. Cir. 1996) (indicating VA must treat 
the PTSD claim separate from the claim for depression).  So 
the RO issued another rating decision in June 2006 also 
adjudicating, but denying, his claim for PTSD.  In response, 
his representative filed a VA Form 646 in August 2006 
continuing to allege entitlement to service connection for 
PTSD, and the veteran more recently filed a timely Notice of 
Disagreement (NOD) in February 2007 to initiate an appeal 
concerning this additional PTSD claim.  The RO has not, 
however, issued a Statement of the Case (SOC) on this 
additional claim.  So the Board does not currently have 
jurisdiction to consider this additional issue.  38 C.F.R. 
§ 20.200 (2007).  See Manlincon v. West, 12 Vet. App. 238 
(1999) (holding that, where a NOD is received by VA, the 
appellate process has commenced and the veteran is entitled 
to a SOC on the issue and opportunity to perfect the appeal 
by filing a timely substantive appeal (e.g., a VA Form 9 or 
equivalent statement)).  Therefore, the Board must remand 
this claim, rather than merely referring it, so that an SOC 
can be issued and the veteran given an opportunity to perfect 
an appeal to the Board concerning this additional PTSD claim.  
See Manlincon, 12 Vet. App. at 240-41.  The remand will be 
via the Appeals Management Center (AMC).




FINDING OF FACT

The veteran's depression was not caused or made worse by his 
military service.


CONCLUSION OF LAW

The veteran's depression was not incurred in or aggravated by 
his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of two letters dated in January 
2005 and one dated in March 2005, the RO advised the veteran 
of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consider, as well, that the RO issued two of those VCAA 
notice letters prior to initially adjudicating the veteran's 
claim, the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  



It equally deserves mentioning that a more recent March 2006 
letter informed the veteran that a downstream disability 
rating and effective date will be assigned if his underlying 
claim for service connection is granted.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  And although the RO has 
not gone back and readjudicated his claim since providing 
that additional notice, such as in a Supplemental SOC (SSOC) 
- see 38 C.F.R. §§ 19.31, 19.37, there has been no reason to 
since he has not submitted or identified any additional 
evidence in response to that additional notice that requires 
considering.  That is to say, the absence of an SSOC after 
that additional notice is not prejudicial because the result 
of such a readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Medrano v. Nicholson, 21 Vet. App. 165, 173 
(2007).  See, too, Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV) and Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (both indicating that if, 
for whatever reason, there was no VCAA notice prior to the 
initial adjudication of the claim or, if there was, it was 
inadequate (i.e., not fully content-compliant), then this 
timing error can be effectively "cured" by providing any 
necessary VCAA notice and then going back and readjudicating 
the claim - such as in a SOC or SSOC, such that the intended 
purpose of the notice is not frustrated and the veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim).

Here, even if there arguably is any deficiency in the notice 
to the veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  



If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), VA medical records, 
and private medical records.  See 38 C.F.R. § 3.159(c)(2) and 
(3).  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

Service Connection

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection is 
established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  


Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the veteran has 
it).  Here, the veteran has a current diagnosis of 
depression.  See, e.g., his private medical records submitted 
in February 2005.  Therefore, the determinative issue is 
whether his depression is related to his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

The veteran's SMRs are unremarkable for complaints or a 
diagnosis of or treatment for depression in service.  And 
while his post-service medical records provide both a 
diagnosis of and history of treatment for depression, these 
records do not provide the required etiological link between 
his current diagnosis and his period of active military 
service.

The veteran's VA medical records include notes from a VA 
psychiatric consultation in January 2005 stating he "has 
been treated by a mental health clinician since 1970" - 
keeping in mind his military service ended just two years 
prior to that, in September 1968.  But this reported history, 
alone, is not competent medical evidence sufficient to link 
any current depression to his military service.  
See LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional).  

The earliest competent medical evidence of record regarding 
the veteran's depression is in a private medical report 
submitted by Bayside Health Center in February 2005.  This 
report shows both a diagnosis of and a history of treatment 
for depression beginning in March 2004 - over 35 years after 
the veteran's military service ended.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) has determined that such a lengthy lapse of time 
between the alleged events in service and the initial 
manifestation of the claimed condition after service is a 
factor for consideration in deciding whether the current 
condition relates back to service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

As the veteran can only show a current disability, and there 
is no evidence of any complaints or diagnosis of or treatment 
for depression in service, and there is no evidence of record 
providing a link between his current depression and his 
period of service, the claim must be denied.  The Board finds 
that the preponderance of the evidence is against service 
connection for depression, so there is no reasonable doubt to 
resolve in his favor concerning this claimed relationship to 
his military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


ORDER

The claim for service connection for depression is denied.


REMAND

As already alluded to, the RO issued a rating decision in 
June 2006 denying the veteran's additional claim specifically 
for service connection for PTSD.  And as also previously 
mentioned, in response, his representative filed a 
VA Form 646 in August 2006 continuing to allege entitlement 
to service connection for PTSD, and the veteran more recently 
filed a timely NOD in February 2007 to initiate an appeal of 
this additional PTSD claim.  But as the RO has not issued a 
SOC concerning this additional claim, the Board does not 
currently have jurisdiction to consider this additional 
issue.  38 C.F.R. § 20.200 (2007).  See also Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999) (holding that, where a 
NOD is received by VA, the appellate process has commenced 
and the veteran is entitled to a SOC on the issue and 
opportunity to perfect the appeal by filing a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement)).  

Accordingly, the veteran's claim for PTSD is REMANDED for the 
following development and consideration:

Send the veteran a SOC concerning the 
issue of his purported entitlement to 
service connection for PTSD.  Advise him 
that he still needs to file a timely 
substantive appeal, such as a VA Form 9 
or equivalent statement, in response to 
the SOC to "perfect" an appeal to the 
Board concerning this additional claim.  
He must also be advised of the applicable 
time period within which he may perfect 
an appeal.  And if, and only if, 
he perfects a timely appeal as to this 
claim for PTSD should this matter be 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


